       Case 4:19-cv-00604-MW-MJF Document 14 Filed 01/04/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION

JESSICA HILLS,

       Plaintiff,

v.                                           CASE NO.: 4:19cv604-MW/MJF

WARDEN and US DEPARTMENT
OF JUSTICE,

     Defendants.
_______________________________/

            ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge’s Report

and Recommendation, ECF No. 13. Upon consideration, with no objections having

been filed by the parties,

       IT IS ORDERED:

       The Report and Recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “This action is DISMISSED for

failure to comply with court orders and failure to prosecute.” The Clerk shall close

the file.

       SO ORDERED on January 4, 2021.
                                      s/Mark E. Walker
                                      Chief United States District Judge
